United States Court of Appeals
                     For the First Circuit


Nos. 19-1027
     19-1745
                         UNITED STATES,

                            Appellee,

                               v.

                LUIS SOLÍS-VÁSQUEZ, a/k/a Brujo,

                      Defendant, Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. F. Dennis Saylor, IV, U.S. District Judge]


                             Before

                    Lynch, Lipez, and Barron
                        Circuit Judges.


          Ian Gold for appellant Luis Solís-Vásquez, a/k/a Brujo.
          Sonja M. Ralston, Attorney, Appellate Section, Criminal
Division, U.S. Department of Justice, with whom Andrew E. Lelling,
United States Attorney, Donald C. Lockhart, Assistant United
States Attorney, Brian C. Rabbitt, Acting Assistant Attorney
General, and Robert A. Zink, Acting Deputy Assistant Attorney
General, were on brief, for appellee.


                         August 20, 2021
          LYNCH, Circuit Judge.        This case raises as a matter of

first impression whether a conviction for aggravated Racketeer

Influenced and Corrupt Organization Act ("RICO") conspiracy based

on Massachusetts second-degree murder is properly considered a

"crime of violence" under the Mandatory Victim Restitution Act

("MVRA"), 18 U.S.C. § 3663A, when the jury makes a special finding

that a defendant has committed murder as part of that conspiracy.

We conclude that it is not necessary to reach this question because

the defendant has not met his burden of showing any plain error.

          In 2016, the government indicted Luis Solís-Vásquez,

a/k/a "Brujo," and sixty others on RICO conspiracy charges for

their involvement in the "Mara Salvatrucha" gang, commonly known

as "MS-13."     Solís-Vásquez was tried and convicted alongside two

codefendants,    Hector   Enamorado,    a/k/a    "Vida   Loca,"   and    Noe

Salvador Pérez-Vásquez, a/k/a "Crazy."          The three appealed their

convictions and sentences on various grounds, and we addressed the

bulk of their claims of error in United States v. Pérez-Vásquez,

No. 18-1867, 2021 WL 3140521 (1st Cir. July 26, 2021).                  This

opinion addresses only Solís-Vásquez's challenge to the district

court's restitution order.

                             I. Background

          We discuss the facts relevant to the restitution order

and refer to our companion opinion, Pérez-Vásquez, 2021 WL 3140521,

to describe the background of the case.


                                 - 2 -
                At the time of the events in this case, Solís-Vásquez

was a member of MS-13.             MS-13's mission is to kill rival gang

members, and one of MS-13's "rules" is that members should kill

rival gang members on sight if they have the opportunity to do so.

They are also required to help fellow MS-13 members to do so when

asked.

                In   the   early   morning   of   December   14,   2014,   at   an

apartment in Chelsea, Enamorado ran into several rival gang members

who had assaulted him the night before.              He called Pérez-Vásquez

and asked him to bring a gang-owned gun to the apartment because

he was going to kill the rival gang members.                 Pérez-Vásquez told

Solís-Vásquez about this request and said he would bring the gun

to Enamorado.         Solís-Vásquez decided to go with Pérez-Vásquez to

meet Enamorado and brought a second gun.

                When they arrived at the apartment, Enamorado took the

first gun from Pérez-Vásquez and told Solís-Vásquez to wait at the

door with the second gun so no one could leave.                    Solís-Vásquez

waited for a few minutes, then went to smoke a cigarette on the

porch.         Moments later, Enamorado shot and killed one of the rival

gang members, Javier Ortiz.           Enamorado then shot Saul Rivera, who

witnessed the shooting of Ortiz, in the chest.                 Rivera survived

and sustained losses of $32,984.03 in medical expenses and lost

wages.   F0F   Solís-Vásquez does not dispute the loss amount.




                                       - 3 -
                            II. Procedural History

             Solís-Vásquez was tried alongside Enamorado and Pérez-

Vásquez.     A jury convicted Solís-Vásquez and his codefendants of

RICO conspiracy, with a special finding that each was guilty as

part of the RICO conspiracy of second-degree murder of Ortiz.                    The

jury made no special findings with respect to the shooting of

Rivera.

             On    July   11,    2019,       the    district   court    conducted   a

restitution hearing and ordered the defendants to pay restitution

to Rivera.    Solís-Vásquez argued that he should not be made to pay

restitution       because   he   was     a    "nonparticipant"     in    the   Rivera

shooting, and that the shooting was "outside the scope of the

agreement to kill Javier Ortiz."                   In the alternative, he argued

that he should pay a lesser amount than his codefendants because

of his lesser role in the offense.

             The    district     court       determined   that   restitution      was

mandatory under the MVRA because the RICO conspiracy was a "crime

of violence with an identifiable victim, Saul Rivera, who suffered

a physical injury."         See 18 U.S.C. § 3663A(a)(1), (c)(1)(A)(i).

Enamorado and Pérez-Vásquez were ordered to pay the full amount.

Solís-Vásquez was ordered to pay half the loss amount, $16,492.01,

on account of his lesser role in the offense.




                                         - 4 -
                              III. Analysis

          The     MVRA   requires     the        district    court              to    order

restitution where the defendant is found guilty of a "crime of

violence, as defined in section 16 [of Title 18] . . . in which an

identifiable victim or victims has suffered a physical injury or

pecuniary loss."     18 U.S.C. § 3663A(c)(1).             Section 16 defines a

crime of violence as "an offense that has as an element the use,

attempted use, or threatened use of physical force against the

person or property of another."          18 U.S.C. § 16(a). 1      1F1F




          The MVRA defines a "victim" as "a person directly and

proximately     harmed   as   a    result    of     the     commission               of   an

offense . . . including . . . any person directly harmed by the

defendant's   criminal    conduct     in    the     course    of          [a]        scheme,

conspiracy, or pattern."          18 U.S.C. § 3663A(a)(2).                      In United

States v. Collins, we read this language to mean that "each

conspirator   may   be   ordered    to     pay    restitution             for    all      the




1    In Sessions v. Dimaya, 138 S. Ct. 1204 (2018), the Supreme
Court held that the "residual" clause of Section 16, which defines
a "crime of violence" to also include "any other offense that is
a felony and that, by its nature, involves a substantial risk that
physical force against the person or property of another may be
used in the course of committing the offense," id. at 1211 (quoting
18 U.S.C. § 16(b)), was unconstitutionally vague as incorporated
into the Immigration and Nationality Act's definition of
"aggravated felony," id. at 1223. Neither party argues that the
residual clause is constitutional as incorporated in the MVRA.




                                    - 5 -
reasonably foreseeable losses caused by any conspirator in the

course of the conspiracy."2   209 F.3d 1, 3 (1st Cir. 1999).

          Solís-Vásquez makes three arguments that the district

court erred in requiring him to pay restitution for the shooting

of Saul Rivera under the MVRA.      As to preserved issues, "[w]e

review factual findings underlying a restitution order for clear

error and legal conclusions de novo."   United States v. Chin, 965

F.3d 41, 59 (1st Cir. 2020).     "The final order is reviewed for

abuse of discretion."   Id.

          Solís-Vásquez renews his argument on appeal that Rivera

was not a "victim" under the terms of the MVRA because he was not

"directly" harmed by Solís-Vásquez's criminal conduct.      See 18

U.S.C. § 3663A(a)(2).   In making this argument, Solís-Vásquez asks

us to overturn our holding in Collins, and hold instead that the

MVRA's definition of "victim" does not include those injured by a

defendant's coconspirators.    The argument fails.   Under the "law

of the circuit doctrine" we are bound by our decision in Collins.

United States v. Lewis, 963 F.3d 16, 23 (1st Cir. 2020).       And to

the extent that this argument rests on Solís-Vásquez's claim that

he was just a bystander rather than a participant in the crime,

the jury said that was not the case.


     2    Collins concerned a discretionary order of restitution
under 18 U.S.C. § 3663 rather than mandatory restitution under 18
U.S.C. § 3663A, but the sections use identical language to define
"victim."


                               - 6 -
             Solís-Vásquez    next    argues   that    he   cannot   be    held

accountable for Rivera's injuries because Enamorado's shooting of

Rivera was not within the scope of the conspiracy.             This argument

misunderstands what the issue is.            The issue is not whether the

shooting of Rivera was an aim of the conspiracy but whether the

harm to Rivera was "reasonably foreseeable . . . in the course of

the conspiracy."        Collins, 209 F.3d at 3.       The shooting of Rivera

in the apartment when he was a witness to the murder in an armed

conflict between rival gangs was certainly reasonably foreseeable.

There was no clear error.

             Solís-Vásquez's next argument is that RICO conspiracy is

not a crime of violence under the MVRA.          But that is not the issue

before us.     Our issue is whether restitution is mandatory under

the   MVRA   when   a    defendant   is   convicted    of   participating    in

aggravated RICO conspiracy and there is a jury finding of second-

degree murder under Massachusetts law.

             Because Solís-Vásquez did not raise this objection in

the district court, we review only for plain error.            United States

v. Flete-Garcia, 925 F.3d 17, 37 (1st Cir. 2019).                To prevail,

Solís-Vásquez must show "(1) that an error occurred (2) which was

clear or obvious and which not only (3) affected the defendant's

substantial rights, but also (4) seriously impaired the fairness,

integrity, or public reputation of judicial proceedings."                 United




                                     - 7 -
States v. Mercado, 777 F.3d 532, 536 (1st Cir. 2015) (quoting

United States v. Duarte, 246 F.3d 56, 60 (1st Cir. 2001)).

              Restitution    is     mandatory    under          the   MVRA    where    the

defendant was convicted of a crime that includes as an element

that the defendant used, attempted to use, or threatened to use

physical       force     against      another.        18        U.S.C.       §§   16(a),

3663A(c)(1)(A)(i); see also Sessions, 138 S. Ct. at 1211.                         The so-

called   "categorical       approach"     requires         an    assessment       of   the

"elements of the statute of conviction" rather than the "facts of

each defendant's conduct."           United States v. Fish, 758 F.3d 1, 5

(1st Cir. 2014) (quoting Taylor v. United States, 495 U.S. 575,

601 (1990)).        That assessment compels us to "compare the elements

of the crime for which the defendant was previously convicted with

Congress's definition of the type of crime that may serve as a

predicate offense."         Id.     Thus, the critical inquiry is whether

the "most innocent conduct" criminalized by the statue under which

the defendant was convicted qualifies as a crime of violence under

the categorical approach.           Id. (quoting Karimi v. Holder, 715 F.3d

561, 567 (4th Cir. 2013)).

              "If the statute under which the defendant was previously

convicted      is      divisible,     meaning     'it       comprises          multiple,

alternative versions of a crime not all of which qualify [as a

crime    of    violence],'    courts     apply    a     'modified'           categorical

approach."     United States v. Delgado-Sánchez, 849 F.3d 1, 7-8 (1st


                                       - 8 -
Cir. 2017) (quoting United States v. Castro-Vásquez, 802 F.3d 28,

35 (1st Cir. 2015)).      "Under that approach, a sentencing court

looks to a limited class of documents (for example, the indictment,

jury instructions, or plea agreement and colloquy) to determine

what crime, with what elements, a defendant was convicted of."

Mathis v. United States, 136 S. Ct. 2243, 2249 (2016); see also

Pereida v. Wilkinson, 141 S. Ct. 754, 763 (2021) (explaining the

modified    categorial   approach).       Where     a    statute   includes   a

"sentencing element" permitting the court to impose a higher

sentence only when certain conditions are met, "it is right to

consider this as an element of the crime[] of conviction" "for the

purposes of the modified categorical approach."             United States v.

Tsarnaev, 968 F.3d 24, 105 (1st Cir. 2020), cert. granted on other

grounds, 141 S. Ct. 1683 (2021); see also Mathis, 136 S. Ct. at

2256.

            This circuit considered whether a divisible conspiracy

crime was a crime of violence in Tsarnaev.               968 F.3d at 103-05.

Tsarnaev was convicted of conspiracy to use a weapon of mass

destruction and conspiracy to bomb a place of public use.              Id. at

103.    The conspiracy statutes at issue provided for punishment "by

death or imprison[ment] for any term of years or for life" only

where    "death   result[ed],"   and   the   jury       determined   beyond   a

reasonable doubt that at least one person had died as a result of

the conspiracy.     Id. at 103 (quoting 18 U.S.C. § 2332a(a)).            The


                                  - 9 -
court held that, in such circumstances, the crime was divisible

and   "while   most    conspiracies   are     not    crimes     of   violence,

conspiracies that are categorically defined to result in death

are" crimes of violence under the ACCA.3            Id. at 104.      The court

explained that this approach "align[ed] with the purpose" of the

modified categorical approach and did not risk the "practical

difficulties and potential unfairness of a factual approach."                Id.

at 105 (quoting Taylor, 495 U.S. at 601);           see also Mathis, 136 S.

Ct. at 2252-53 (explaining that the purposes of the categorical

approach include avoiding Sixth Amendment concerns arising from a

sentencing judge finding facts that increase a maximum penalty and

the likelihood of error as to "non-elemental fact[s]" because

"their proof is unnecessary").

          Solís-Vásquez      argues    that    RICO        conspiracy   is   an

indivisible offense and that it encompasses both violent and non-

violent conduct.      The government responds that RICO conspiracy is

a divisible offense, and that Solís-Vásquez was convicted of

"aggravated    RICO   conspiracy,"    which   has     an    added    sentencing

element that the conspiracy "is based on a racketeering activity

for which the maximum penalty includes life imprisonment."                   18



      3   In United States v. Simmons, 999 F.3d 199, 216 (4th Cir.
2021), the Fourth Circuit disagreed with Tsarnaev's conclusion
that "an 'element' relevant only to an enhanced sentence is
necessarily an element of the conviction." It therefore concluded
that RICO conspiracy is not a divisible crime. Id.


                                 - 10 -
U.S.C. § 1963(a).          Solís-Vásquez responds that even if RICO

conspiracy   is    a    divisible   offense,     it    does   not    follow   that

aggravated RICO conspiracy is "divisible by predicate crime."

Thus, he argues, because some crimes carrying a penalty of life

imprisonment      are    not   crimes   of     violence,      aggravated      RICO

conspiracy is not categorically a crime of violence.

          Solís-Vásquez        also     argues        that    aggravated      RICO

conspiracy does not require a completed predicate act, and thus

that it cannot be a crime of violence.            See Tsarnaev, 968 F.3d at

100 (holding that conspiracy to commit a violent act does not

qualify as a crime of violence if it does not have an element of

actually using, or attempting to use, physical force).                         The

government responded in a letter submitted after oral argument

that § 1963(a) is properly read to mean that a conviction of

aggravated RICO conspiracy, unlike unenhanced RICO conspiracy,

requires a completed predicate offense.                The government argues

that aggravated RICO conspiracy incorporates a completed state

crime as a predicate offense and that it cannot obtain a life

sentence for a RICO violation without proving that the defendant

committed the underlying offense carrying a life sentence.                    Here,

the predicate offense is second-degree murder.                      Second-degree

murder under Massachusetts law is a crime of violence.                 See United

States v. Báez-Martínez, 950 F.3d 119, 126-28 (1st Cir. 2020)

(holding second-degree murder requiring malice aforethought is a


                                    - 11 -
crime of violence under the Armed Career Criminal Act (ACCA)); see

also Commonwealth v. Earle, 937 N.E.2d 42, 47 (Mass. 2010) ("The

elements of murder in the second degree are (1) an unlawful killing

and (2) malice.").

             United States v. Nguyen offers support for finding that

aggravated RICO conspiracy is divisible by predicate act for

purposes of the modified categorical approach. 255 F.3d 1335, 1343

(11th Cir. 2001). There, the Eleventh Circuit found that, in order

for a life sentence to be imposed under 18 U.S.C. § 1963(a), the

jury must find beyond a reasonable doubt that the defendant

completed the predicate crime.        Id.   This holding in Nguyen

supports a reading of § 1963(a) which incorporates the elements of

the predicate act, here, second-degree murder, into the statute.

             Solís-Vásquez fails to point to any binding precedent

that aggravated RICO conspiracy based on murder is not a crime of

violence.4     In light of the substantial case law supporting the

district court's ruling, Solís-Vásquez fails to demonstrate any

"clear or obvious" error.      It is not necessary at this time to

decide whether aggravated RICO conspiracy is a crime of violence


     4    In a post-argument Rule 28(j) letter, Solís-Vásquez
points to United States v. Green, in which the Eleventh Circuit
held that 18 U.S.C. § 1962(d) was not a crime of violence under
the MVRA. 981 F.3d 945, 952 (11th Cir. 2020). But that decision
does not address the divisibility of 18 U.S.C. § 1963(a), the
aggravated form of conspiracy central to this case.




                                - 12 -
under § 16(a) where the jury has made a special finding that the

defendant is guilty of second-degree murder because the "clear or

obvious" prong of the plain error test has not been met.

          As Solís-Vásquez cannot demonstrate "clear or obvious"

error by the district court, we do not address the final two prongs

of plain error review.   Ordering restitution in this case aligns

both with Congress’s goal of ensuring compensation for victims of

crime and the purposes of the categorical approach.

                          IV. Conclusion

          Affirmed.




                              - 13 -